Citation Nr: 0943511	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Legal entitlement to accrued benefits.

3.  Legal entitlement to nonservice-connected death pension 
benefits.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine 
Guerilla and Combination Service from May 1945 to January 
1946.  He also had a corroborated period of service from 
January 1946 to January 1949, apparently with the New 
Philippine Scouts.  He died in May 1995, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 1995, and his death certificate 
indicates that his immediate cause of death was 
cardiopulmonary arrest secondary to uremia, with chronic 
renal insufficiency secondary to hypertensive nephrosclerosis 
listed as an antecedent cause and secondary anemia listed as 
an underlying cause; at the time of his death, service 
connection was not in effect for any disabilities.  

2.  The evidence of record does not indicate a causal 
relationship between any of the disabilities listed in the 
Veteran's death certificate and service.

3.  The appellant's accrued benefits claim was not received 
until November 2006, more than 11 years following the death 
of the Veteran.

4.  The Veteran's service was with the Philippine Guerilla 
and Combination Service from May 1945 to January 1946 and, 
apparently, with the New Philippine Scouts from January 1946 
to January 1949.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).  

3.  The claim of entitlement to nonservice-connected death 
pension benefits lacks legal merit.  38 U.S.C.A. §§ 101, 107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.40 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

Under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  
Given the Board's disposition of the accrued benefits and 
nonservice-connected death pension benefits claims on a legal 
basis, no further analysis as to the Board's duties to notify 
and assist is needed in regard to those claims.  Rather, this 
section of the decision will pertain solely to the claim for 
service connection for the cause of the Veteran's death.

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in November 2006, 
prior to the date of the issuance of the appealed rating 
decision.  At that time, she was informed of the need for 
medical evidence showing a reasonable probability that the 
condition contributing to the Veteran's death was caused by 
injury and disease that began in service.  As noted below, 
service connection was not in effect for any disabilities 
during the Veteran's lifetime.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Also, while the appellant does 
not appear to have been notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted, this is not 
prejudicial to her; her claim is being denied, and, 
accordingly, no rating or effective date will be assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, post-service 
treatment (medical) records corresponding to all treatment 
for the claimed disorders described by the appellant.  There 
is no reasonable possibility of substantiating the 
appellant's claim and, consequently, no basis for obtaining a 
VA medical opinion in conjunction with this claim.  See 
38 C.F.R. § 5103A(d).  

To date, the Veteran's claims file has not been reviewed by a 
medical professional for purposes of an opinion as to medical 
causation.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the Veteran has a disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the Veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
post-service disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no competent medical evidence linking 
the disorders listed on the death certificate to service and, 
because of no evidence of in-service injury or disease of 
hypertension, no reasonable possibility that a VA medical 
opinion would result in favorable findings.  Accordingly, the 
Board finds that an etiology opinion is not "necessary" to 
decide this claim.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board is cognizant that the Veteran's claims file does 
not include his service treatment records.  An initial 
request as to service treatment records was made to the 
National Personnel Records Center (NPRC) in November 2006, 
and the RO was informed by the NPRC that the Veteran's 
records were apparently destroyed by fire.  In February and 
April of 2007, the RO requested additional treatment records 
from the appellant, but a May 2007 response from her 
contained insufficient information to warrant further contact 
with the NPRC.  In January 2008, the RO contacted the 
appellant by phone, but she confirmed that she did not have a 
copy of the Veteran's treatment (medical) records and had no 
more medical evidence to submit.  This course of action was 
documented in a January 2008 formal finding on the 
unavailability of service treatment records, and the Board is 
satisfied both that the RO took all necessary action in this 
instance and that further development action in this regard 
is not needed.  Overall, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular-renal diseases, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the Veteran died in May 1995.  His 
immediate cause of death was cardiopulmonary arrest secondary 
to uremia, with chronic renal insufficiency secondary to 
hypertensive nephrosclerosis listed as an antecedent cause 
and secondary anemia listed as an underlying cause.  At the 
time of his death, service connection was not in effect for 
any disabilities.  

As noted above, the Veteran's service treatment records are 
regrettably unavailable.  The Board notes that the veteran's 
service medical records appear to have been destroyed in a 
1973 fire at the National Personnel Records Center.  The 
Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Post-service medical evidence, including VA treatment records 
dated through the Veteran's death in May 1995, have been 
obtained.  The post-service medical evidence does not address 
any of the disorders listed on his death certificate, or the 
corresponding systems (cardiovascular, pulmonary, 
genitourinary), dated  prior to 1989.  There is also no 
competent evidence of record relating any such disabilities 
back to the Veteran's period of service for VA purposes.

The Board is mindful that the claims file contains a June 
1995 medical statement from the Philippine Veterans Affairs 
Office indicating that the Veteran was discharged from 
military service in January 1968 and had a service-connected 
disability of essential vascular hypertension that was rated 
as 70 percent disabling from February 1986.  The Board notes, 
however, that this document refers to service in the 
Philippine military, rather than the United States military.  
There has been no parallel determination by VA as to 
essential vascular hypertension, and there is no suggestion 
from this document dating hypertension back to, or otherwise 
relating it to, the Veteran's period of service for VA 
purposes.  This document is accordingly not binding on VA for 
purposes of this claim.

Indeed, the only evidence of record favorable to the 
appellant's claim is her own lay opinion.  The Board has 
considered this case in light of the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Davidson v. Shinseki, No. 2009-7075 
(Fed. Cir. Sept. 14, 2009).  In that case, the Federal 
Circuit held, in the context of a cause of death claim, that 
38 U.S.C.A. § 1154(a) requires that the VA give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim to disability or death benefits, noting 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The case at hand is readily distinguishable from Davidson, 
however.  During her July 2009 hearing, the appellant 
asserted in general terms that the Veteran's death was 
related to service because he was part of the Bataan Death 
March, according to his own report.  The Board finds this 
story to be essentially dubious, as the Bataan Death March 
occurred in 1942, whereas the Veteran's first documented 
service with the Philippine military was from August 1943.  
At the same time, the appellant testified that she first met 
the Veteran in 1953, and appeared to suggest that he first 
had heart problems that same year.  As such, she was not in a 
position to observe the Veteran during the first few years 
after his periods of service for VA purposes ended and has 
not, in fact, specifically asserted a continuity of 
symptomatology dating back to that service.  Rather, she has 
provided an opinion as to medical causation, albeit without 
contemporaneous observation until 1953.   

While the Board is empathetic with the appellant in view of 
the death of the Veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Her lay opinion 
accordingly lacks probative value.

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the current claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  Legal Entitlement to Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  The Board notes that the 
applicable law was amended several years ago to remove the 
two-year limitation on accrued benefits.  See The Veterans 
Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  This amendment is applicable only with 
respect to deaths occurring on or after December 16, 2003, 
however.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996).

That notwithstanding, the application for accrued benefits 
must be filed within one year after the date of a veteran's 
death.  38 C.F.R. § 3.1000(c).  In this case, the appellant's 
claim for accrued benefits was received in November 2006, 
more than 11 years following the Veteran's death on May 21, 
1995.  There is no indication that any claim for accrued 
benefits was filed within one year of the Veteran's death 
(i.e., on or before May 21, 1996).

The Board is sympathetic to the appellant's arguments but is 
unable to provide a legal remedy in this instance.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).

III.  Legal entitlement to nonservice-connected death pension 
benefits

The appellant also seeks VA nonservice-connected death 
pension benefits.  Generally, nonservice-connected death 
pension is payable to the surviving spouse of a veteran of a 
war who has the requisite wartime service or who was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. §§ 1521, 
1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval or air service.  38 
U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  In turn, "active duty" is 
defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6.  "The Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  
38 C.F.R. § 3.1.

Service in the New Philippine Scouts and the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Service department 
certified recognized guerrilla service and unrecognized 
guerrilla service under a recognized commissioned officer, 
only if the present was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA nonservice-connected 
death pension benefits.  38 C.F.R. § 3.40(b-d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board 
finds that the appellant, given the nature of the Veteran's 
service, is not eligible for the requested benefit.  The 
decedent's type of service is not one that qualifies for 
certain VA benefits such as a nonservice-connected death 
pension.



This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the Veteran's service.  For 
this reason, the Board must deny the appeal based on a lack 
of entitlement under the law.  See Sabonis v. West, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Lacking legal merit, the claim for accrued benefits is 
denied.

Lacking legal merit, the claim for nonservice-connected death 
pension benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


